McCORD, Judge.
This is an appeal from judgment and sentence of appellant for injuring telephone lines in violation of § 822.10, Florida Statutes, and breaking or injuring fences in violation of § 821.09, Florida Statutes. Each of these offenses is a felony in the third degree and carries a maximum penalty of five years in the state prison. Appellant was sentenced to concurrent sentences of seven years on each offense as a second or subsequent offender but the procedure in prosecutions for such offenders as set forth in § 775.11, Florida Statutes, was not complied with. The convictions of appellant are affirmed but the sentences are reversed and vacated and the cause is remanded with directions to enter legal sentences for the convictions giving appellant credit for all time served on the illegal sentences.
RAWLS, Acting C. J., and MILLS, J., concur.